Citation Nr: 0612490	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to February 29, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD) with major depressive disorder with psychotic 
features and impotence.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and V.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in January 2004, 
February 2004, and November 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In this case, a January 2004 DRO decision granted service 
connection for PTSD with major depressive disorder with 
psychotic features and impotence and assigned a 100 percent 
evaluation, effective November 30, 2000.  Thereafter, the 
veteran entered a notice of disagreement as to the assigned 
effective date.  As such, in February 2004, a rating decision 
denying entitlement to an earlier effective date was issued 
and the veteran thereafter perfected his appeal.  During the 
course of his appeal, a DRO decision granting an earlier 
effective date of February 29, 2000, was issued in January 
2005.  Thereafter, the veteran continued to express 
disagreement with the effective date and, as such, the issue 
remains before the Board for appellate review.

In connection with his appeal, the veteran and V.A. testified 
before a Decision Review Officer (DRO) at the RO in July 2004 
and before the undersigned Acting Veterans Law Judge at a 
video-conference hearing in March 2006; transcripts of both 
hearings are associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  VA received the veteran's claim of entitlement to service 
connection for residuals of an Army experiment to include 
depression, stress, and nervous problems on June 21, 1982.

3.  The record does not include any evidence demonstrating 
entitlement to service connection for PTSD with major 
depressive disorder with psychotic features and impotence 
prior to October 22, 2003, the date of a VA examination 
report confirming the current psychiatric diagnosis and 
indicating that the major stressor of the veteran's PTSD 
symptoms resulted from his in-service participation in the 
LSD testing program. 


CONCLUSION OF LAW

The requirements for an effective date prior to February 29, 
2000, for the grant of service connection for PTSD with major 
depressive disorder with psychotic features and impotence 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Before reaching the merits of the veteran's claim, the Board 
must ensure that VA has complied with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, a January 2004 RO decision granted 
service connection for PTSD with major depressive disorder 
with psychotic features and impotence and assigned a 100 
percent evaluation, effective November 30, 2000.  Thereafter, 
the veteran entered a notice of disagreement as to the 
assigned effective date.  As such, in February 2004, a rating 
decision denying entitlement to an earlier effective date was 
issued and the veteran thereafter perfected his appeal.  
During the course of his appeal, a DRO decision granting an 
earlier effective date of February 29, 2000, was issued in 
January 2005.  Thereafter, the veteran continued to express 
disagreement with the effective date.  The Board notes that 
effective date claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  As such, in October 2002, prior to the initial 
decision granting service connection in January 2004, the 
veteran was provided with notice of the VCAA and what 
evidence is necessary to substantiate a service connection 
claim.  

However, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the October 2002 letter failed to 
notify the veteran that a disability rating and an effective 
date for the award of benefits would be assigned if service 
connection is awarded.  As such, the Board has considered 
whether prejudice to the veteran will result if it proceeds 
with a review of his effective date claim on the merits.  
However, the Board finds that a VCAA letter dated in 
September 2005, as well as the November 2004 statement of the 
case and the October 2005 SSOC, properly notified the veteran 
of the information and evidence necessary to substantiate his 
effective date claim.  Following issuance of the September 
2005 letter, the RO essentially readjudicated the claim in an 
October 2005 SSOC.  Also, in the January 2004 DRO decision, 
the veteran was granted a 100 percent evaluation for his 
psychiatric disability, the maximum schedular rating.  
Therefore, the Board finds that the veteran is not prejudiced 
by its disposition of his claim herein.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the October 2002 
VCAA letter of the information and evidence that is necessary 
to substantiate his claim for service connection; however, 
the November 2004 statement of the case included 38 C.F.R. 
§ 3.400, the regulation governing the assignment of effective 
dates.

In addition, VA informed the veteran in both letters about 
the information and evidence that VA would seek to provide.  
In the October 2002 letter, he was advised that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claim, to include medical records, employment records, 
and records from other Federal agencies.  Moreover, the 
September 2005 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  Both letters 
also indicated that VA would obtain private treatment records 
if the veteran provided adequate identifying information and 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
October 2002 letter, the veteran was notified that he should 
provide adequate identifying information for any medical 
treatment he had received.  The September 2005 letter further 
requested that the veteran notify VA of any treatment he 
received at a VA or private facility.  Additionally, the 
veteran was informed that he must provide adequate 
identifying information for records he wished VA to obtain 
and that it was his responsibility to ensure that VA received 
all requested records not in the possession of a Federal 
department or agency.  As indicated previously, both letters 
also notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

With respect to the fourth element of notice, the September 
2005 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  

Moreover, the November 2004 statement of the case and the 
October 2005 supplemental statement of the case included a 
recitation of the procedural history of the veteran's claim, 
the adjudicative actions taken, the evidence received, and 
the relevant laws and regulations.  The November 2004 
statement of the case also included 38 C.F.R. § 3.159, 
pertinent to VA's duties to assist, with reference to the 
relevant VCAA cites in the United States Code.  In such 
documents, as well as the January 2005 DRO decision, the 
veteran was advised that the evidence did not show 
entitlement to an effective date prior to February 29, 2000.  
Also, the veteran provided testimony before the undersigned 
Acting Veterans Law Judge at his personal hearing in March 
2006.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Additionally, the veteran was afforded VA examinations for 
the purpose of adjudicating his service connection claim, to 
include an October 2003 VA examination confirming a diagnosis 
of PTSD with major depressive disorder with psychotic 
features and relating such current diagnosis to his in-
service participation in the LSD testing program.  Thus, the 
Board concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.

In this regard, the Board notes that, at the veteran's March 
2006 Board hearing, the veteran's representative argued that 
there was a need for additional development so as to obtain 
any and all records relative to the veteran's in-service 
participation in the LSD testing program, especially any 
medical treatment records that might reflect psychological 
problems associated with the study.  The veteran's 
representative also requested that the Board obtain a medical 
opinion to determine any psychiatric disability, to include 
PTSD, that may have existed from the time of service until 
the veteran's PTSD was recognized by VA.  

However, the Board observes that the assignment of an 
effective date is generally based on the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  As will be discussed below, the Board 
finds that the veteran's service connection claim was 
received in June 1982 and, therefore, the award of service 
connection could not pre-date the receipt of such claim.  
However, the remainder of the evidence of record fails to 
demonstrate entitlement prior to the October 2003 VA 
examination.  Obtaining records from the LSD testing program, 
which took place in the 1960's, is not necessary as the 
veteran's participation has already been recognized and 
demonstrated to be a stressor of his current mental 
disability.  Moreover, pertinent to the requested 
retrospective opinion, the Board finds that such is not 
necessary as there is no reasonable possibility that a 
current examination would disclose clinical findings as they 
existed within the past 25 years.  Rather, such an 
examination could only yield a history of clinical signs and 
symptoms and, therefore, would simply be speculative and of 
little probative value.  Moreover, no explanation is offered 
as to why such a history of clinical findings would be of 
greater probative value than the actual clinical findings at 
the time in question as shown by the objective evidence of 
record.  Contemporaneous medical findings are generally far 
more probative than those obtained long after the fact.  Cf. 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Moreover, pertinent to both of the veteran's representative's 
requests, the Board notes that the Court has stated, VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [emphasis as in 
original].  As such, the Board finds that all pertinent 
information and evidence is already contained in the claims 
file and there is no outstanding information or evidence that 
would help substantiate the veteran's claim.  

VA's General Counsel has held that in cases where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

Furthermore, in the circumstances of this case, where there 
is no legal basis for entitlement to an effective date prior 
to February 29, 2000, a remand for additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Additionally, because the 
veteran has been provided with all required notice relevant 
to the legal basis for the denial of his claim, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II.  Analysis

At his March 2006 Board hearing, the veteran contended that 
he was entitled to an effective date prior to February 29, 
2000, for the award of service connection for PTSD with major 
depressive disorder with psychotic features and impotence as 
such disability dated back to the time of his military 
service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  

Under VA regulations, the effective date for a grant of 
direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

On June 21, 1982, VA received the veteran's claim of 
entitlement to service connection for residuals of the 
experiment that he underwent at the U.S. Army Chemical 
Warfare Laboratories in Maryland.  He alleged that such 
testing caused depression, stress, hypertension, and nervous 
problems.  

In an August 1982 rating decision, the RO denied entitlement 
to service connection for a chronic acquired psychiatric 
disorder.  The RO noted that the veteran's service medical 
records were negative for the claimed condition.  The RO also 
observed that the veteran had been hospitalized in June 1977 
at Walter Reed Army Medical Center for a psychoactive agents 
follow-up study as he had participated in Army LSD testing at 
Edgewood Arsenal in Maryland in 1960.  Such record indicated 
that there was no evidence of psychiatric disease; however, 
the veteran had been consuming an excessive amount of 
alcohol.  Also of record at the time of the August 1982 
rating decision were treatment records from the Ann Arbor VA 
Medical Center that reflect hospitalization from November 
1980 to January 1981 and during May 1982.  The RO noted that 
such showed diagnoses of mixed personality disorder with 
depressed mood, alcohol abuse, and adjustment disorder.  
Records from June 1982 continued to reflect treatment for 
psychiatric complaints.  Based on the preceding evidence, the 
RO determined that a chronic acquired psychiatric disorder 
was not shown by the evidence of record.  Specifically, the 
RO noted that adjustment disorder was a transitory 
disturbance that eventually remits and personality disorder 
was not a condition for which compensation may be paid.  
Also, the RO determined that alcohol abuse was the result of 
the veteran's own willful misconduct.  As such, the RO denied 
service connection for a chronic acquired psychiatric 
disorder, history of adjustment disorder, and mixed 
personality disorder with depressed mood. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the rating decision that denied 
service connection for a chronic acquired psychiatric 
disorder was issued in August 1982.  At such time, the 
veteran was notified of the decision and his appellate 
rights.  Thereafter, he submitted a notice of disagreement in 
October 1982 and a statement of the case was issued in 
November 1982.  The cover letter sent with the statement of 
the case advised the veteran that his argument or 
"substantive appeal" should be set out on the attached VA 
Form 1-9, to include what benefit he wanted, what facts in 
the statement he disagreed with, and any error he believed VA 
made in applying the law.  The veteran was further informed 
that, when the form was returned, his case would be sent to 
the Board for a decision.  In December 1982, the veteran 
submitted a statement indicating that he wished to file a 
"counter claim" for a disability due to LSD testing while 
in the Army that caused a personality disorder, depression, 
terror dreams, and mental fatigue.  The RO replied in a 
December 1982 letter and was informed that, if he wished to 
appeal the denial of his claim for service-connected 
disability, he should complete the appeal on the enclosed VA 
Form 1-9.  

In January 1993, the veteran submitted a statement indicating 
that he wished to request reconsideration of his claim of 
entitlement to service connection for residual conditions due 
to an LSD research program conducted in 1960.  He indicated 
that he had depression, flashbacks, memory loss, blackouts, 
anxiety, nightmares, alcohol abuse, headaches, tinnitus, 
transient impotence, bronchitis, and temper tantrums.  In 
support of his statement, he submitted documents from the 
Walter Reed Army Medical Center documenting the results of an 
LSD Follow-Up Study Report dated in October 1980.  As such, a 
supplemental statement of the case was issued in June 1983.  
The cover letter indicated that VA Form 1-9, which had been 
provided to the veteran with the statement of the case, had 
not yet been received.  The veteran was again advised that a 
substantive appeal, or its equivalent in correspondence, must 
be received before his case could be prepared for Board 
consideration.  The cover letter informed the veteran that, 
if neither a substantive appeal, nor a request for an 
extension of a time limit, was received within 30 days, the 
RO would assume that he did not wish to complete his appeal 
and his records would be closed.

In August 1983, more than 30 days after the supplemental 
statement of the case was issued, the veteran submitted a 
statement indicating that he wished to file an amended claim 
for service connection of residuals of an LSD experimental 
program.  In support of such claim, the veteran submitted VA 
treatment records dated in July 1982 and August 1982.  A 
handwritten note in the corner of the treatment records, 
dated in November 1983, states, in essence, that no rating 
board action was necessary as the outpatient treatment 
records did not show a current disability and did not show a 
relationship to service. 

As such, it appears that the RO did not construe the 
veteran's December 1982, January 1983, or August 1983 
statements as a substantive appeal.  However, VA regulations, 
as in effect at the time the veteran submitted all three 
statements, provided that VA Form 1-9 or its equivalent in 
correspondence from a claimant or his representative 
following the furnishing of a statement of the case will 
constitute a substantive appeal.  The appeal should set out 
specific allegations of error of fact or law.  Such 
allegations shall be construed in a liberal manner in 
determining their adequacy, with consideration of the 
technicalities involved.  To the extent feasible, allegations 
should be related to specific items in the statement of the 
case.  See 38 C.F.R. § 19.116 (1982) [38 C.F.R. § 20.202 
(2005)].  Therefore, the Board construes the veteran's 
December 1982, January 1983, and August 1983 statements 
liberally and finds that any could reasonably be construed as 
a timely substantive appeal, as all were received within one 
year of the issuance of the August 1982 rating decision.

As such, the Board finds that the veteran had perfected his 
appeal of the August 1982 rating decision that initially 
denied entitlement to service connection for a chronic 
acquired psychiatric disorder, which was claimed as residuals 
of an Army experiment, to include nervousness and stress.  
Arguably, the veteran's appeal has been pending since such 
time.  38 U.S.C.A. § 5107(b).  However, for the following 
reasons the Board finds that entitlement to service 
connection to PSTD with major depressive disorder with 
psychotic features and impotence did not arise until October 
22, 2003, the date of a VA examination confirming the current 
psychiatric diagnosis and indicating that the major stressor 
of the veteran's PTSD symptoms resulted from his in-service 
participation in the LSD testing program. 

As indicated previously, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  While VA first received the veteran's claim of 
entitlement to a chronic acquired psychiatric disorder on 
June 21, 1982, the Board finds that he was not entitled to 
service connection until October 22, 2003.

In this regard, prior to October 22, 2003, the evidence of 
record failed to demonstrate a current diagnosis of PTSD with 
major depressive disorder with psychotic features and 
impotence as well as a nexus consisting of competent medical 
evidence between such current diagnosis and the veteran's 
military service, to include his participation in LSD testing 
at Edgewood Arsenal in 1960.  The Board specifically notes 
that statements submitted by Dr. Lammers in March 2001 and 
August 2003 indicate that the veteran had PTSD as a result of 
experimental drugs provided to him during his military 
service.  However, in such statements Dr. Lammers failed to 
indicate whether the diagnosis of PTSD conformed to the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
38 C.F.R. § 4.125(a) provides that, if the diagnosis of a 
mental disorder does not conform to the DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  As such, rather than requesting 
that Dr. Lammers substantiate the diagnosis, the RO scheduled 
the veteran for a VA examination in order to determine 
whether the veteran had a current mental disorder, as defined 
by the DSM-IV, and whether such was related to his military 
service, to include his participation in LSD testing at 
Edgewood Arsenal in 1960.  Such VA examination was conducted 
on October 22, 2003, and the examiner diagnosed PSTD with 
major depressive disorder with psychotic features as a result 
of the veteran's in-service participation in the LSD testing 
program. 

The Board notes that the RO assigned an effective date of 
February 29, 2000, for the award of service connection for 
the veteran's psychiatric disorder as such was the date VA 
received his informal application to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The RO based this date on the finding that the 
August 1982 rating decision was final and no informal or 
formal application to reopen such claim was received prior to 
February 29, 2000.  However, as discussed previously, the 
Board finds that the August 1982 rating decision is still 
pending and, therefore, there is no final decision on the 
matter.  As such, the Board finds that entitlement to service 
connection arose on October 22, 2003, for the reasons 
previously discussed, pursuant to 38 C.F.R. § 3.400(b)(2)(i).  
However, the Board will not adjust the effective date to the 
detriment of the veteran.  In sum, the veteran is not 
entitled to an effective date prior to February 29, 2000, for 
the award of service connection for PTSD with major 
depressive disorder with psychotic features and impotence.

The Board notes that the veteran and his representative have 
argued that an earlier effective date is warranted as the 
documents which would help substantiate the veteran's service 
connection claim, namely reports made contemporaneously with 
the in-service experiments detailing the types of substances 
tested, were not available to the veteran as such was 
classified by the government.  However, the Board finds such 
argument unpersuasive as, even if the veteran had access to 
the reports detailing the in-service experiments to which he 
was subjected, prior to October 22, 2003, there still was no 
competent medical evidence confirming a diagnosis of PTSD 
with major depressive disorder with psychotic features and 
relating such current diagnosis to his in-service 
participation in the LSD testing program.  

Based on the above-stated facts and regulations, the Board 
finds that the veteran is not entitled to an effective date 
prior to February 29, 2000, for the award of service 
connection for PTSD with major depressive disorder with 
psychotic features and impotence.  38 U.S.C. 5110(a); 38 
C.F.R. § 3.400(b)(2)(i).  Therefore, the veteran's claim for 
an earlier effective date for the grant of service connection 
must be denied.


ORDER

An effective date prior to February 29, 2000, for the award 
of service connection for PTSD with major depressive disorder 
with psychotic features and impotence is denied.  



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


